           Case 1:19-cv-03320-RDB Document 18 Filed 04/08/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

SAMUEL H. MWABIRA-SIMERA                      *

               Plaintiff                      *

               v.                             *      Civil Action No.: 1:19-cv-03320-RDB

MORGAN STATE UNIVERSITY, et al. *

               Defendants                     *

*      *       *       *      *       *       *      *       *       *      *       *       *
                                    MOTION TO DISMISS

       Defendants Morgan State University (the “University”), Kevin Banks, Tanyka Barber,

Linda Farrar, Mark Garrison, Kenneth Jackson, T. Joan Robinson, Marcia Shepperson, Kara

Turner, Raymond Vollmer and David Wilson, by their undersigned counsel and pursuant to Fed.

R. Civ. P. 12(b)(1), 12(b)(5) and 12(b)(6), hereby move for dismissal of Plaintiff’s complaint, with

prejudice. The grounds for this Motion are more fully set forth in Defendants’ Memorandum of

Law in support of this Motion, which is filed herewith and incorporated herein.
        Case 1:19-cv-03320-RDB Document 18 Filed 04/08/20 Page 2 of 3



                                          Respectfully submitted,

Dated: April 8, 2020                      BRIAN E. FROSH
       Baltimore, MD                      Attorney General of Maryland

                                          /s/ Lillian L. Reynolds
                                          Christopher B. Lord (Bar No. 26177)
                                          Lillian L. Reynolds (Bar No. 30225)
                                          Assistant Attorneys General
                                          Office of the Attorney General
                                          Educational Affairs Division
                                          200 St. Paul Place, 17th Floor
                                          Baltimore, Maryland 21202-2021
                                          Phone: (410) 576-6481
                                          Facsimile: (410) 576-6437
                                          Email: lreynolds@oag.state.md.us


                                          Attorneys for Defendants
                                          Morgan State University, Kevin Banks,
                                          Tanyka Barber, Linda Farrar, Mark
                                          Garrison, Keith Jackson, Marcia
                                          Shepherdson, Kara Miles Turner, Raymond
                                          Vollmer and David Wilson




                                      2
         Case 1:19-cv-03320-RDB Document 18 Filed 04/08/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that, on this 8th day of April, 2020, copies of Defendants’ Motion to

Dismiss, Memorandum of Law in support thereof, and proposed Order were served on the

following via first-class mail, postage prepaid:


               Samuel H. Mwabira-Simera
               4-E University Parkway #ERICA
               Baltimore, MD 21218


                                                   /s/ Lillian L. Reynolds
                                                   Lillian L. Reynolds
